Citation Nr: 0421266	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  The propriety of an initial 10 percent rating for post-
traumatic stress disorder (PTSD) from March 4, 1998, to 
September 24, 1998.  

2.  The propriety of an initial 30 percent rating for PTSD 
subsequent to September 24, 1998.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action by the RO that 
granted service connection for PTSD, which was assigned a 10 
percent rating, effective March 4, 1998.  In June 1999 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO, a transcript of which is of 
record.  In a rating action of December 1999 the RO increased 
the rating to 30 percent disabling, effective September 245, 
1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claims on 
appeal.

In April 2002 the veteran reported that he received treatment 
for PTSD at the Vet Center in Jersey City, New Jersey.  No 
clinical records from the Vet Center in Jersey City are in 
the claims folder.

In April 2002, the veteran was seen at the VA outpatient 
clinic in Hackensack New Jersey for treatment of PTSD.  It 
was reported that he was to return to the clinic in five 
months.  Subsequent treatment records are not part of the 
claims folder.

VA is obligated to obtain records of relevant treatment 
reported by the veteran.  38 U.S.C.A. § 5103A(b),(c)(2) (West 
2002).

The veteran was last afforded a VA psychiatric examination in 
April 2001.  His representative argues that the examination 
was inadequate.  Given the passage of time, and the 
likelihood of recent treatment, a new examination is 
warranted..  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the notice required under 
the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b) (2003) with regard 
to the claims on appeal.  

2.  The AMC or RO should ask the veteran 
to report all treatment received for PTSD 
since April 2002.  The AMC or RO should 
then take the necessary steps to obtain 
records of such treatment, as well as all 
records of the veteran's treatment at the 
Vet Center in Jersey City, New Jersey. 

3.  Then, the veteran should be afforded 
a psychiatric examination to determine 
the current severity of his PTSD.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum to that report. 
The examiner should report current 
symptoms attributable to PTSD, and the 
effect of the veteran's PTSD on the areas 
of work, school, family relations, 
judgment, thinking, and mood. The 
examiner should also report a current GAF 
score attributable, if possible, solely 
to PTSD.  

4.  Then, the RO should re-adjudicate the 
veteran's claims.  If the benefits sought 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

